Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses optically examining a multiplicity of microscopic samples, wherein comprising: channelling the samples from the multiplicity thereof and successively guided guiding the samples in at least one flow channel by means of a flow, by virtue of moving the samples along a specified flow direction; illuminating the samples; detecting and analysing light emitted from the samples; wherein the samples are illuminated by virtue of at least one light sheet with a light sheet plane being directed on the at least one flow channel and the light sheet being aligned so that it intersects the flow channel in an intersection region and the normal of the light sheet plane includes a non-zero angle with the flow direction in the intersection region; and registering the light emitted from the samples by an imaging detection optical unit, the focal plane of which lies in the intersection region in the light sheet plane or parallel to the light sheet plane such that a cross section of the at least one flow channel lies completely within the intersection region in the focal plane

Most Pertinent Prior Arts:
US 2018/0275045

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486